CONCURRING AND DISSENTING OPINION BY
Judge McCULLOUGH.
While I concur with the Majority insofar as it reverses the October 21, 2010, orders of the Court of Common Pleas of Delaware County (trial court) entering summary judgment in favor of the City of Chester (City) on the vagueness and Fourth Amendment claims and instead enters summary judgment in favor of Lawrence Crews and his mother, Lynette Crews, as to these claims, I respectfully dissent insofar as the Majority fails to take similar action with respect to the Crews’ over-breadth claim.
Section 711.02 of City Ordinance Number 7-1990 (Ordinance) provides as follows:
It shall be unlawful for any person/persons who has been observed either standing, sitting or otherwise loitering for over thirty minutes in a high drug activity area and after questioning by police, could not give a lawful and reasonable explanation for his presence there, to remain or return after being requested to leave by a police officer.
(Ord. 7-1990 § 3; Passed 8-15-90.)
An ordinance or statute is declared to be overbroad when the expansive sweep of its enforcement criminalizes otherwise lawful and constitutionally protected conduct. Broadrick v. Oklahoma, 413 U.S. 601, 93 S.Ct. 2908, 37 L.Ed.2d 830 (1973).1 As our United States Supreme Court explained in City of Chicago v. Morales, 527 U.S. 41, 119 S.Ct. 1849, 144 L.Ed.2d 67 (1999), “the overbreadth doctrine permits the facial invalidation of laws that inhibit the exercise of First Amendment rights if the impermissible applications of the law are substantial when ‘judged in relation to the statute’s plainly legitimate sweep.’ ”2 527 U.S. at 52, 119 S.Ct. 1849 (quoting Broadrick, 413 U.S. at 615, 93 S.Ct. 2908). Our *1277Pennsylvania Supreme Court has described a statute as unconstitutionally overbroad when it “reaches a substantial amount of protected conduct as it infringes upon a citizen’s right to be free from demands from law enforcement officials who have no articulable suspicion of wrongdoing by the citizen whatsoever.” Commonwealth v. Ickes, 582 Pa. 561, 568, 873 A.2d 698, 702 (2005) (declaring as unconstitutionally overbroad a statute that required a person to produce identification upon demand by a Pennsylvania game officer performing any of his duties under the Pennsylvania Game and Wildlife Code, 34 Pa.C.S. §§ 101-2965).
The Majority concludes that the Ordinance is not unconstitutionally overbroad because it allows a person to offer a lawful and reasonable explanation for his or her presence in a high drug activity area if requested by a police officer and this questioning is insubstantial when judged in relation to the Ordinance’s legitimate purpose of controlling illegal drug trafficking. I cannot agree that the ability to offer a “lawful and reasonable explanation” overcomes the overbroad nature of this Ordinance. Indeed, the Majority later concludes that this very same language is unconstitutionally vague because it offers no guidance as to what constitutes a “lawful and reasonable explanation.”
Moreover, while the Majority does not agree, the Ordinance does essentially criminalize lawful and constitutionally protected conduct, i.e., standing or sitting in a designated area for a period in excess of 30 minutes. Furthermore, similar to the statute in Ickes, the Ordinance in this case “reaches a substantial amount of protected conduct” and “infringes upon a citizen’s right to be free from demands from law enforcement officials who have no articula-ble suspicion of wrongdoing by the citizen whatsoever.” Ickes, 582 Pa. at 568, 873 A.2d at 702.
For these reasons, I would also reverse the trial court’s orders to the extent that they entered summary judgment in favor of the City as to the Crews’ overbreadth claim.

. In Broadrick, the Court declared as constitutional a statute which prohibited Oklahoma state employees from directly or indirectly soliciting contributions for any political organization, candidacy or other political purpose and from being an officer or member of any national, state, or local committee of a political party or a candidate for paid public office. The Court refused to declare the statute as overbroad, stressing that the statute prohibited a limited amount of conduct, which the state had the power to proscribe, and that any overbreadth that may exist should be “cured through case-by-case analysis of the fact situations to which its sanctions, assertedly, may not be applied.” 413 U.S. at 615-16, 93 S.Ct. 2908.


. In Morales, the Court declared as unconstitutionally vague a “gang congregation” ordinance which prohibited loitering together in any public place by two or more people, of whom at least one was a criminal street gang member. The Court held that the ordinance failed to establish minimal guidelines to govern law enforcement, required no harmful purpose, applied to non-gang members as well as suspected gang members, insufficiently limited the discretion granted to the police in enforcing the ordinance, and failed to provide sufficient notice to citizens who wished to use the public streets. While discussing the overbreadth doctrine, the Court declined to rely on this doctrine in reaching its decision.